          Case 2:18-cv-02516-DLR Document 27 Filed 11/28/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Everett Annin,                                    No. CV-18-02516-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Chase Bank USA NA,
13                  Defendant.
14
15
16            The Court has reviewed the parties’ Stipulation for Voluntary Dismissal. (Doc.
17   25.) For good cause shown,
18            IT IS ORDERED dismissing the entire case, with the corresponding dismissal of
19   all claims, with prejudice. Each party to bear its own fees and costs.
20            Dated this 28th day of November, 2018.
21
22
23
24                                                Douglas L. Rayes
                                                  United States District Judge
25
26
27
28
